DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 5 is objected to because of the following informalities:  In line 8, “volumen” should be replaced with -volume-.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1 and 5 recite the limitation “the coolant delivery tube… being fixed relative to the shaft”.  However, there is insufficient support for this specific claim limitation in the specification.  Appropriate correction is required. 
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
of the elongate shaft" in line 9 (also see lines 14 and 15).  There is insufficient antecedent basis for this limitation in the claim.
Claims 1 and 5 recite the limitation "a return volume" in line 14 (also see line 20).  The antecedent basis for this limitation is confusing, since it is unclear how/whether it is related to the previously-recited “inner volume”.
It should be noted that all other cited claims have been rejected for being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Turovskiy, U.S. 2008/0135217 (hereinafter Turovskiy).
Regarding claims 1 and 5, Turovskiy discloses (note figs. 21A-C; paragraph 96 – as best understood by Examiner) an applicator comprising shaft and antenna assemblies, the shaft assembly comprising: a shaft (480), an applicator tip mounted on the shaft (see fig. 1), and a coolant ‘delivery tube’ (484) having a ‘single’ side wall (claim language does not preclude additional side walls), the side wall and elongate shaft defining an inner volume (494) therebetween, the delivery tube extending along the inner volume of the shaft and being ‘fixed’ relative thereto (i.e., its dimensions are fixed), wherein a distal (i.e., second) end of the coolant 
Regarding claims 2-4 and 6-8, Turovskiy discloses (note figs. 21A-C; paragraph 96) an applicator comprising a plurality of return apertures (490) disposed in the claimed manner.

Response to Arguments
Applicant’s arguments filed on 1/28/21 have been fully considered but they are not found to be persuasive.  Regarding Applicant’s arguments that the claims are not met by Turovskiy, Examiner respectfully disagrees.  More specifically, Examiner maintains that the claims have been met as they are currently written (as best understood by Examiner), due to the breadth of limitations such as “single side wall” and “fixed relative” (see above rejections for interpretation).  Therefore, Examiner asserts that the claims are still met in view of Turovskiy.   


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202.  The examiner can normally be reached on Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794